 


109 HR 1141 IH: Lebanon and Syria Liberation Act
U.S. House of Representatives
2005-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1141 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Ms. Ros-Lehtinen (for herself, Mr. Engel, Mr. Chabot, Mr. Mack, Mrs. Jo Ann Davis of Virginia, Mr. Boozman, and Ms. Berkley) introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committees on Financial Services, Ways and Means, and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To strengthen sanctions against the Government of Syria, to establish a program to support a transition to a democratically elected government in Syria and the restoration of sovereignty and democratic rule in Lebanon, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Lebanon and Syria Liberation Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Definitions 
Title I—Strengthening of international sanctions against Syria 
Sec. 101. Declarations of policy 
Sec. 102. Codification of existing sanctions 
Sec. 103. Sanctions against certain persons 
Sec. 104. Sanctions against certain foreign countries 
Sec. 105. Diplomatic efforts 
Sec. 106. Report on assistance to, and commerce with, Syria 
Title II—Assistance to support democracy in Syria and sovereignty and democracy in Lebanon 
Sec. 201. Declarations of policy 
Sec. 202. Assistance to support a transition to democracy in Syria and restoration of sovereign democratic governance in Lebanon  
2.DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on International Relations and the Committee on Appropriations of the House of Representatives; and 
(B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. 
(2)PersonThe term person means any United States or foreign individual, partnership, corporation, or other form of association, or any of their successor entities, parents or subsidiaries. 
(3)SyriaThe term Syria includes any agency or instrumentality of Syria. 
(4)United States assistanceThe term United States assistance means— 
(A)any assistance under the Foreign Assistance Act of 1961 (22 U.S.C. 2251 et seq.), other than urgent humanitarian assistance or medicine; 
(B)sales and assistance under the Arms Export Control Act (22 U.S.C. 2751 et seq.); 
(C)financing by the Commodity Credit Corporation for export sales of agricultural commodities; and 
(D)financing under the Export-Import Bank Act of 1945 (12 U.S.C. 635 et seq.).  
IStrengthening of international sanctions against Syria 
101.Declarations of policyCongress makes the following declarations of policy: 
(1)The actions of the Government of the Syrian Arab Republic, including its support for terrorism, its development of long-range missiles and weapons of mass destruction programs and capabilities, its continued occupation of the Lebanese Republic in violation of its international obligations, its support for, and facilitation of, all terrorist activities inside of Iraq, and its massive, systematic, and extraordinary violations of human rights of both the Syrian and Lebanese people, are a threat to the national security interests of the United States and international peace. 
(2)The policy of the United States shall be to deny Syria the ability to carry out the following: 
(A)To finance, provide safe-haven, or otherwise support terrorist organizations. 
(B)To develop biological, chemical, or nuclear weapons and long-range ballistic missiles. 
(C)To continue to occupy and otherwise interfere in the affairs of the Government of Lebanon in contravention of United Nations Security Council Resolutions 425 (1978), 426 (1978), 520 (1982), and 1559 (2004), and other pertinent obligations.  
(D)To continue to oppress the people of Syria. 
(3)The President should advocate for, and should instruct the United States Permanent Representative to the United Nations to propose and seek within the United Nations Security Council, a mandatory international embargo against the Government of Syria, pursuant to Article 41 of the Charter of the United Nations. 
(4)Any effort by a country that is a recipient of United States foreign assistance to facilitate, directly or indirectly, the development of Syria’s nuclear, biological, or chemical weapons capabilities, long-range ballistic missile development programs, or to help make operational any nuclear facility in Syria will have a detrimental impact on United States assistance to such country. 
102.Codification of existing sanctionsUnited States sanctions, controls, and regulations relating to Syria and persons who are determined to be facilitating the Government of Syria, as in effect on the date of the enactment of this Act, shall remain in effect until the President certifies to the appropriate congressional committees that— 
(1)a government exists in Syria that— 
(A)has ceased any and all support for terrorism; 
(B)has permanently dismantled Syria’s biological, chemical, or nuclear weapons programs and has committed to combat the proliferation of such weapons; 
(C)has withdrawn from Lebanon and respects the boundaries and sovereignty of all neighboring countries; and 
(D)upholds and defends human rights and civil liberties; and 
(2)sovereignty has been restored to Lebanon and there exists a freely-elected, internationally recognized democratic government in Lebanon. 
103.Sanctions against certain persons 
(a)ProhibitionIf any person knowingly transfers or retransfers goods or technology so as to contribute to the efforts by Syria to acquire or develop destabilizing numbers and types of advanced conventional weapons, or to acquire, develop, produce, or stockpile biological, chemical, or nuclear weapons and long-range ballistic missiles, then the sanctions described in subsection (b) shall be imposed. 
(b)SanctionsThe sanctions to be imposed pursuant to subsection (a) are as follows: 
(1)Procurement sanctionThe United States Government shall not procure, or enter into any contract for the procurement of, any goods or services from the sanctioned person. 
(2)Export sanctionThe United States Government shall not issue any license for any export by or to the sanctioned person. 
(3)Import sanctionThe President shall ban the importation of any article that is a product of the sanctioned person. 
104.Sanctions against certain foreign countries 
(a)ProhibitionIf the President determines that the government of any foreign country knowingly transfers or retransfers goods or technology, or provides assistance, so as to contribute to the efforts by Syria to acquire or develop destabilizing numbers and types of advanced conventional weapons, or to acquire, develop, produce, or stockpile biological, chemical, or nuclear weapons and long-range ballistic missiles, then two or more of the sanctions described in subsection (b), and the sanctions described in subsection (c), shall be imposed. 
(b)SanctionsThe sanctions referred to in subsection (a) are as follows: 
(1)Suspension of United States assistanceThe United States Government shall suspend United States assistance to the sanctioned country. 
(2)Export sanctionThe United States Government shall not issue any license for any export by or to the sanctioned country. 
(3)Import sanctionThe President shall ban the importation of any article that is a product of the sanctioned country. 
(4)International financial institution assistanceThe Secretary of the Treasury shall instruct the United States Executive Director at each international financial institution (as defined in section 1701(c)(2) of the International Financial Institutions Act) to oppose and vote against the extension by such institution of any financial or technical assistance to the sanctioned country. 
(5)Suspension of codevelopment or coproduction agreementsThe United States shall suspend compliance with its obligations under any memorandum of understanding with the sanctioned country for the codevelopment or coproduction of any item on the United States Munitions List (established under section 38 of the Arms Export Control Act (22 U.S.C. 2778)), including any obligation for implementation of the memorandum of understanding through the sale to the sanctioned country of technical data or assistance or the licensing for export to the sanctioned country of any component part. 
(6)United States Munitions ListNo item on the United States Munitions List (established pursuant to section 38 of the Arms Export Control Act) may be exported to the sanctioned country.  
(c)Suspension of military and dual-use technical exchange agreementsThe United States shall suspend compliance with its obligations under any technical exchange agreement involving military and dual-use technology between the United States and the sanctioned country that does not directly contribute to the security of the United States, and no military or dual-use technology may be exported from the United States to the sanctioned country pursuant to that agreement during that period. 
105.Diplomatic efforts 
(a)Bilateral effortsIt is the sense of Congress that the Secretary of State should ensure that United States diplomatic personnel abroad understand and, in their contacts with foreign officials, are communicating the reasons for United States policy and sanctions against the Government of Syria, and are urging foreign governments to cooperate more effectively with the Government of the United States. 
(b)United Nations systemThe President shall direct the United States Permanent Representative to the United Nations, United Nations organizations and entities, and United Nations affiliated agencies and bodies, to continue to use the voice and vote of the United States to oppose Syria’s membership and candidacy for leadership posts in such institutions, and engage in diplomatic efforts to secure multilateral support for such efforts. 
(c)United Nations Commission on Human RightsThe President shall take the necessary steps to secure support for a resolution at the United Nations Commission on Human Rights holding the the Government of Syria accountable for its systematic violations of human rights of Syrian and Lebanese citizens and calling for the appointment of a United Nations Special Rapporteur to investigate these human rights violations. 
(d)International financial institutionsThe President shall instruct the United States Executive Director at each international financial institution (as defined in section 1701(c)(2) of the International Financial Institutions Act) to use the voice and vote of the United States to oppose any loan or other assistance to Syria and to oppose Syria’s membership in the institution. 
(e)International atomic energy agencyThe President shall instruct the United States Permanent Representative to the International Atomic Energy Agency (IAEA) to seek the adoption of a resolution calling on Syria to declare all nuclear related facilities, immediately and unconditionally suspend any activity which could be used to develop nuclear weapons capability, and provide full access to IAEA inspectors to its nuclear-related facilities. 
(f)United states and regional contact groupsThe President shall seek to establish contact groups with relevant countries in the Middle East to provide forums in which United States officials who are responsible for counter-proliferation efforts are able to meet, at least twice each year, with their counterpart from such countries to— 
(1)discuss the global threats presented by Iranian nuclear proliferation and sponsorship of international terrorism; and 
(2)develop strategies to effectively address these threats. 
106.Report on assistance to, and commerce with, Syria 
(a)ReportNot later than 90 days after the date of the enactment of this Act, and on an annual basis thereafter, the President shall transmit to the appropriate congressional committees a report on assistance to, and commerce with, Syria by other foreign countries during the preceding 12-month period. 
(b)ContentsEach report required by subsection (a) shall, for the period covered by the report, contain the following information, to the extent such information is available: 
(1)A description of all bilateral assistance provided to Syria by other foreign countries, including humanitarian assistance. 
(2)A description of Syria’s commerce with foreign countries, including an identification of Syria’s trading partners and the extent of such trade. 
(3)A description of the joint ventures completed, or under consideration, by foreign nationals and business firms involving facilities in Syria, including an identification of the location of the facilities involved and a description of the terms of agreement of the joint ventures and the names of the parties that are involved. 
(4)A determination of the amount of debt of the Government of Syria that is owed to each foreign country, including— 
(A)the amount of debt exchanged, forgiven, or reduced under the terms of each investment or operation in Syria involving foreign nationals; and 
(B)the amount of debt owed to the foreign country that has been exchanged, forgiven, or reduced in return for a grant by the Syrian Government of an equity interest in a property, investment, or operation of the Syrian Government or of a Syrian national. 
(5)A description of the steps taken to assure that raw materials and semifinished or finished goods produced by facilities in Syria involving foreign nationals do not enter the United States market, either directly or through third countries or parties. 
(6)An identification of countries and entities that provide, or have provided, arms or military supplies from Syria or that otherwise have entered into agreements with Syria that could have a military application, including— 
(A)a description of the military supplies, equipment, or other material sold, bartered, or exchanged between Syria and such countries; 
(B)a listing of the goods, services, credits, or other consideration received by Syria in exchange for military supplies, equipment, or material; and 
(C)the terms or conditions of any such agreement. 
(c)FormThe report submitted under subsection (a) shall be in unclassified form but may include a classified annex.  
IIAssistance to support democracy in Syria and sovereignty and democracy in Lebanon 
201.Declarations of policy 
(a)SyriaIt shall be the policy of the United States to support independent human rights and pro-democracy forces in Syria to promote the emergence of a democratic government that— 
(1)will denounce and combat terrorism; 
(2)will dismantle its biological, chemical, and nuclear weapons programs and commit to combat the proliferation of such weapons; 
(3)will respect the boundaries and sovereignty of its neighbors and live in peace and security with all the countries in the region; and 
(4)will uphold and defend the human rights and civil liberties of its citizens. 
(b)LebanonIt shall be the policy of the United States to initiate efforts to restore Lebanese sovereignty, including the immediate and unconditional withdrawal of all Syrian personnel from Lebanon, and to support Lebanese civil society and pro-democracy forces in restoring a freely-elected, internationally recognized democratic government in Lebanon. 
202.Assistance to support a transition to democracy in Syria and restoration of sovereign democratic governance in Lebanon 
(a)AuthorizationNotwithstanding any other provision of law, the President is authorized to provide assistance and other support for individuals and independent nongovernmental organizations to support a transition to a freely-elected, internationally recognized democratic government in Syria and the restoration of sovereign, democratic rule in Lebanon. 
(b)Activities supportedAssistance provided under subsection (a) shall, to the maximum extent practicable, be used to carry out the following activities: 
(1)Democracy-building and civil society efforts in Syria and Lebanon, including the provision of assistance to organizations certified by the President to be independent democratic organizations, victims of political repression and their families, and prisoners of conscience and their families. 
(2)Radio and television broadcasting to Syria and Lebanon to support democracy-building and civil society efforts in Syria and Lebanon. 
(c)Authorization of appropriationsThere are authorized to be appropriated to the President to carry out this section such sums as may be necessary for fiscal year 2006 and each subsequent fiscal year. 
 
